Citation Nr: 0009405	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-37 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1966.

Initially, the Board of Veterans' Appeals (Board) notes that 
at the time of the veteran's hearing before a member of the 
Board in January 2000, the veteran was given an additional 45 
days in which to submit further evidence in support of his 
claim.  The Board observes that more than 45 days has 
transpired since the date of the January 2000 hearing, and no 
additional evidence has been provided by the veteran or his 
representative.  This matter is now ready for appellate 
consideration.


FINDING OF FACT

The veteran does not have PTSD causally related to service.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including psychosis, 
becomes manifest to a degree of ten percent or more within 
one year from the date of separation from such service, such 
disease shall be presumed to have been incurred in or 
aggravated by such service notwithstanding there is no record 
of evidence of such disease during the period of service.  38 
U.S.C.A. § 1112 (West 1991).  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the diseases within the purview of section 1112 of 
this title, has been suffered between the date of separation 
from service and the date of onset of any such diseases, or 
the disability is due to the veteran's own willful 
misconduct, service connection pursuant to section 1112 will 
not be in order.  38 U.S.C.A. § 1113 (West 1991).  The 
provisions of section 1112 are applicable in the case of any 
veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
1991).

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been recently revised, effective March 7, 1997, 
as a result of the United State Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter, "the 
Court") decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1999). 

Further elaboration is noted in Cohen v. Brown, supra, where 
the Court held that the three requisite elements for 
eligibility for service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. at 138; 38 C.F.R. § 
3.304(f).  With regard to the first element, the Court stated 
that a "clear diagnosis" should be an "unequivocal" one.  
Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the Department of Veterans Affairs (VA) has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 
52695- 52702 (1996).  The Court took judicial notice of the 
effect of the shift in diagnostic criteria.  The major effect 
is this: the criteria have changed from an objective ("would 
evoke in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, to a subjective 
standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  38 C.F.R. § 3.304(f).  

As noted previously and more fully below, there is no medical 
evidence of a diagnosis of PTSD, and the Board therefore 
finds that consideration of the above-noted revisions by the 
VA Regional Office and Insurance Center (RO&IC) or the 
veteran prior to the Board's decision in this matter is not 
warranted.  More specifically, since there is no diagnosis, 
there can be no issue as to whether the new revision is more 
or less favorable to the veteran.  Consequently, the Board 
finds that the application of the revised law without prior 
consideration by the veteran is not prejudicial to the 
veteran under the facts of this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

Service personnel records contained in the claims folder 
reflect that after completing his basic and advanced 
individual training, the appellant was assigned to Company B, 
1st Battalion, 12th Cavalry, APO 24, and was subsequently 
stationed in Korea from June 9, 1964 to July 10, 1965.  
Thereafter, the veteran was transferred to Company B, 1st 
Battalion, 29th Infantry, 197th Infantry Brigade, Fort 
Benning, Georgia.  The DD Form 214 shows that the appellant 
had 1 year, 1 month, and 2 days of foreign service with 
USARPAC.  He received the National Defense Service Medal and 
Sharpshooter citation (Rifle M-14), but no other award or 
decoration.

The Board notes that the veteran's service medical records 
are silent as to any complaint, diagnosis or treatment with 
respect to any acquired psychiatric disorder.

Private physician's reports from Dr. B. for the period of 
November 1989 to June 1991, reflect that in November 1989, 
the veteran was indicated to be undergoing therapy for 
reactive depression (major depressive episode without 
melancholy).  In April and June 1991, the diagnosis was 
listed as major depression-acute anxiety attack and PTSD.

An August 1991 medical report from Dr. B. reflects that the 
veteran was initially seen in November 1989 following an 
automobile accident and assault in July 1989.  As a result of 
the accident, the veteran was noted to complain of the 
aggravation of a preexisting back injury and recurrent 
thoughts of intense sadness, anger and feelings of 
powerlessness.  He also gave a history of back trouble which 
began in July 1986.  Mental status examination at this time 
revealed a pervasive sadness and that the veteran became 
tearful when questioned about the accident or his marital 
relationship.  The diagnostic impression was major depression 
without psychosis and the level of psychosocial stressors was 
indicated to be severe.  Dr. B. went on to comment that there 
were frequent recurrent thoughts relative to the accident and 
injuries.  While there had been some improvement in 1990, Dr. 
B. noted that in the spring of 1991, the veteran was 
depressed and complaining about being misunderstood.  In 
summary, Dr. B. indicated that the veteran gave a history of 
a major traumatic experience which had aggravated an 
underlying disposition to depression characterized by 
withdrawal, difficulty in interpersonal relationships, and 
difficulty in concentrating.  

In an October 1991 report for the Department of Social 
Services for the State of Virginia, Dr. B. provided a 
diagnosis of major depression (in remission) and PTSD.  

In a January 1992 physician's report for the Virginia 
Department of Workers' Compensation, Dr. B. indicated that 
the veteran had been under treatment for major 
depression/PTSD.

A May 1993 report from a private physician notes a history of 
chronic low back pain and a complaint of mood swings when 
using foods with sugars.  Diagnoses included low back strain, 
rule of herniated disc, rule out hyperventilation and 
anxiety.  An August 1993 VA outpatient treatment report 
contains a history that the veteran was involved in a vehicle 
accident in 1989 and then sustained an assault and battery 
from the other driver who reportedly beat the veteran almost 
to unconsciousness and the veteran had to pull a knife on the 
other driver to get him to stop.  

A VA outpatient record from January 1994 notes that the 
veteran had a depressed affect.

The veteran submitted an application for compensation or 
pension benefits, dated in May 1995, at which time the 
veteran indicated that treatment for PTSD began on or around 
November 3, 1989.

In July 1995, the veteran submitted a statement concerning 
events in service he believed led to his PTSD disorder.

A VA outpatient record from August 1995 indicates that the 
veteran had a claim in for PTSD.  It was further indicated 
that the veteran felt guilty for turning down hazardous duty 
in Vietnam following his return from Korea, and that he had 
been depressed for the previous one and one half years.  The 
impression at this time was depression secondary to chronic 
back pain.  

A VA outpatient record from April 1996 reflects an impression 
that included depression.

VA mental evaluation records from July 1996, reflect that the 
veteran desired an assessment for his PTSD, indicating that 
he believed that his traumatic event was having to decline 
combat while drunk, and then spending 18 months in a unit 
preparing for combat.  The Axis I diagnosis was depressive 
disorder, not otherwise specified.

A July 1996 vocational rehabilitation report reflects a 
diagnosis of depressive disorder, not otherwise specified.

At his personal hearing in November 1996, the veteran 
testified that he was currently being treated for PTSD at the 
VA by Dr. G. (transcript (T.) at pp. 1-2).  To the best of 
the veteran's knowledge, Dr. G. had not yet given a clear 
diagnosis of PTSD (T. at p. 2).  At this time, he was going 
in for treatment at the rate of about once a month (T. at p. 
2).  He maintained that he had been given a diagnosis of PTSD 
by Dr. B. in around 1991, and the veteran's service 
representative submitted medical records which indicated a 
diagnosis of major depression/PTSD from January 1992, March 
18 of an unknown year, and April 1991 from Dr. B (T. at p. 
2).  Following the veteran's basic training, the veteran's 
unit was assigned to the Republic of South Korea (T. at p. 
3).  He indicated that while in Korea, his unit had been 
involved in incidents of reported fire although 
unsubstantiated (T. at pp. 3-4).  The veteran further noted 
that during the winter months between 1964 and 1965, his unit 
came under harassing action while conducting security patrols 
(T. at p. 5).  The veteran further indicated that following 
the monsoon rains, the bodies of individuals previously 
reported as missing would be uncovered, and although he could 
not remember the name of any people that he found personally, 
he did recall the name of a Second Lieutenant Barrett (T. at 
p. 7).  

The veteran then described at length an episode that occurred 
following his return from Korea when he was asked to 
volunteer for additional hazardous duty in Vietnam (T. at pp. 
7-8).  The veteran noted that when he did not volunteer, he 
was subjected to abusive language by a sergeant, and later 
experienced guilt from not volunteering for service in 
Vietnam (T. at pp. 7-8).  The veteran indicated that he had 
not previously referred to the stressful incidents in Korea 
in his application for benefits since he did not think the 
incidents could be substantiated (T. at p. 11).  The veteran 
again explained in detail how the incident that occurred 
following his return from Korea was so stressful for him (T. 
at pp. 12-15).  The veteran also experienced nightmares or 
flashbacks of an incident in which he sustained frostbite 
during two weeks of field exercises in Korea (T. at p. 15).

A December 1996 VA PTSD examination revealed that the veteran 
reported that he was not in Korea at the time of combat but 
that he was near the "DMZ," and observed dead bodies.  The 
veteran also related feelings of regret that he did not 
thereafter volunteer to go to Vietnam and felt that he had 
betrayed his fellow servicemen.  He was also subsequently 
involved in the training of soldiers who later went to 
Vietnam.  He noted that he felt guilty about those who were 
killed in the war.  

At this time, the veteran complained of sleep difficulty and 
a bad dream involving a conflict with a staff officer.  He 
also had flashbacks in which he saw dead faces.  He now felt 
depressed all of the time, and that there were enemies who 
followed him.  He reportedly heard voices approximately a 
year earlier.  Mental status examination revealed that the 
veteran was tense and in pain, and that although he provided 
relevant answers and was coherent, he was found to sometimes 
be circumstantial.  The veteran reported feeling threatened 
by his enemies and currently denied hallucinations.  Affect 
was indicated to be depressed, and the veteran was noted to 
experience excessive feelings of guilt about his failure to 
go to Vietnam.  He was oriented but had some difficulty with 
memory, and insight and judgment were indicated to be fair.  
The diagnosis was depressive disorder associated with 
physical condition, global assessment of functioning (GAF) 
scale score of 65, and PTSD was not demonstrated.

A psychiatric evaluation in April 1997 revealed that the 
veteran reported a feeling that strangers were saying things 
about him, that these statements were detrimental remarks 
about his character, and that these feelings had been going 
on since 1989.  The veteran further commented that he thought 
of voices in his head and that things were being played back 
to him.

May 1997 Social Security Administration (SSA) psychiatric 
review technique dated in May 1997 reflects findings of 
affective disorders and substance addiction disorders.

VA outpatient records for the period of September 1997 to 
January 1998 reflect that in September 1997, the veteran's 
problems were reported to include PTSD and the 
assessment/problems also included PTSD.  In December 1997, 
the veteran's problems included depression and PTSD, but the 
assessment only referred to the veteran's chronic low back 
and neck pain.  In January 1998, the problem list again 
included PTSD and depression, but the assessment only 
referred to depression.

A January 1998 SSA disability determination reflects a fully 
favorable decision in favor of the veteran.  The February 
1998 SSA disability determination and transmittal form 
reflects a primary diagnosis of degenerative disc disease and 
a secondary diagnosis of depression.

VA outpatient records from May 1998 indicate that the problem 
list included PTSD and depression.  There was no assessment 
of PTSD.

At the veteran's hearing before a member of the Board in 
January 2000, the veteran testified that he was currently 
receiving treatment for his psychiatric disability from the 
VA at the rate of once every two months (T. at p. 5).  The 
veteran was not sure whether it was a doctor, but he believed 
that someone at the VA clinic had indicated that he had PTSD 
(T. at pp. 5-6).  The veteran further indicated that he 
suffered from symptoms of PTSD on a daily basis (T. at p. 6).  
His symptoms of PTSD began in 1988 or 1989 (T. at p. 7).  The 
veteran believed that the person at the VA who told him that 
he had PTSD was a nurse, and that this occurred sometime 
between 1994 and 1996 (T. at p. 8).  The veteran also 
indicated that he was told he had PTSD by Dr. B. and that 
this was documented by a medical record from April 1991 (T. 
at p. 8).  Dr. B. indicated to the veteran that he was not 
sure of the in-service event that contributed to his PTSD, 
but he could not rule out an in-service event (T. at p. 9).  
At this point, the veteran was admonished about the 
importance of a diagnosis of PTSD by an individual with 
appropriate credentials that would further link such 
disability to events in service (T. at p. 9).  Dr. B. 
indicated that approximately four of six claimed events in 
service were likely to have triggered the stressor (T. at p. 
9).  The veteran identified these as a motor vehicle accident 
in May or June 1965, search and discovery operations 
involving casualties and fatalities of monsoon floods, and an 
incident surrounding the veteran's possible deployment to 
Vietnam following his return from Korea (T. at pp. 9-10).  

The veteran then described the motor vehicle accident in 
1965, in which a truck he was driving overturned while towing 
a trailer with ammunition, and the ammunition discharged as 
if the veteran's unit was being attacked by the enemy (T. at 
pp. 10-11).  The trigger for the beginning of the veteran's 
problems in 1989 was another motor vehicle accident, in which 
the veteran was assaulted and battered by the other driver 
(T. at p. 11).  The veteran maintained, however, that he was 
already having problems prior to the accident, noting the 
event that occurred after his return from Korea, when he 
declined to go to Vietnam (T. at pp. 12-13).  Prior to the 
1988 or 1989, the veteran had not been seeing anyone for 
PTSD-type symptoms (T. at p. 13).  As for the recovery of 
casualties following the monsoons, the veteran recalled that 
these were both enlisted and commissioned officers, and 
included a Lieutenant Barrett (T. at pp. 14-15).  


II.  Analysis

The Board has reviewed the evidence of record and again notes 
that under the law, it is the obligation of the person 
applying for benefits to come forward with a well-grounded 
claim, and that a well-grounded claim is "[a] plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Epps v. Brown, supra.  In this context, 
the Board first notes that the evidence of record does reveal 
a current diagnosis of PTSD.  Under the case law, this 
diagnosis presumably was in accordance with DSM-IV.  Cohen, 
supra.  Thus, the first element of a well-grounded claim 
under Caluza is satisfied.  The Board will assume without 
deciding that the veteran's lay evidence is adequate to 
establish the existence of events in service claimed as a 
stressor or stressors, and for the limited purpose of 
establishing a well grounded claim those lay evidentiary 
assertions must be presumed to be true.  Therefore, the Board 
will assume the second element of a well-grounded claim under 
Caluza has been established.   

Even assuming these two elements have been satisfied, the 
veteran's claim is not well grounded due to the lack of 
evidence to satisfy element three under Caluza v. Brown, 
supra, a nexus between any current manifestation of an 
acquired psychiatric disorder, to include PTSD, and disease 
or injury in service, or with regard to a psychosis, to a 
period of one year following service.  Thus, assuming, 
arguendo, the existence of a residual of an acquired 
psychiatric disorder, to include PTSD, at any time, the 
evidence that has been presented does not provide any 
competent link between the disease and service.  In this 
regard, the only evidence advanced to support the existence 
of residuals of any psychiatric disability in service 
consists of the statements and testimony of the veteran many 
years after service.  Caluza v. Brown, supra.  The Court has 
held, however, that as a lay person, the appellant lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, supra.

Nor can lay evidentiary assertions establish the nexus 
element on the basis of continuity of symptoms because 
residuals of acquired psychiatric disorders are not those 
subject to lay observation.  Savage v. Gober, supra.  As for 
the medical evidence of record, there is no medical evidence 
which relates a current residual of a psychiatric disorder to 
service or, with respect to a psychosis, to within one year 
of service.   In fact, the only competent medical evidence 
identifying the cause of the diagnosed PTSD consists of the 
reports of Dr. B. and those reports link that disability to a 
post service incident. 

The Board has noted the appellant's evidentiary assertions 
that one or more medical providers allegedly stated that his 
PTSD was causally related to service. 
The Board must respectfully point out to the appellant that 
the Court has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  In this instance, 
however, the Board expressly advised the claimant of the need 
to submit competent medical evidence of a nexus between PTSD 
and service at the personal hearing in January 2000 and 
provided the claimant with 45 days in which to produce such 
evidence.  The claimant did not submit evidence within this 
time frame that would well ground the claim.  Moreover, the 
RO has gone beyond the duty to inform to request all the 
pertinent treatment records from the medical providers the 
claimant has alleged made statements endorsing a causal 
relationship between PTSD and service.  These include both 
the reports of Dr. B. and the VA nurse.  Voerth v. West, 13 
Vet. App. 117 (1999).  Accordingly, the record shows the 
veteran was both informed of the need to submit evidence from 
medical providers to substantiate his lay assertions as to 
their comments, and the RO went beyond the duty to inform to 
obtain the clinical records from the providers whom the 
veteran identified as offering such comments.


ORDER

The claim for service connection for PTSD is denied as not 
well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

